EXHIBIT NO. 99.12(b) ROPES & GRAY LLP PRUDENTIAL TOWER BOSTON, MA02199-3600 WWW.ROPESGRAY.COM November 8, 2011 MFS Florida Municipal Bond Fund MFS Municipal Series Trust c/o Massachusetts Financial Investment Company 500 Boylston Street Boston, MA 02116 MFS Municipal Income Fund MFS Municipal Series Trust c/o Massachusetts Financial Investment Company 500 Boylston Street Boston, MA 02116 Ladies and Gentlemen: We hereby consent to the filing as an exhibit to Post Effective Amendment No. 1 to your Registration Statement on Form N-14 (File No. 333-175923) of our opinion dated November 4, 2011 addressed to MFS Municipal Series Trust on behalf of each of MFS Florida Municipal Bond Fund and MFS Municipal Income Fund, each a series of MFS Municipal Series Trust, as to certain tax matters related to the reorganization of MFS Florida Municipal Bond Fund and MFS Municipal Income Fund. Very truly yours, ROPES & GRAY LLP Ropes & Gray LLP
